                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, P.C.; Tanya E. Moore;
                                       7   Ronald D. Moore; Zachary M. Best;
                                           Marejka Sacks; Mission Law
                                       8   Firm, A.P.C.; E. LeRoy Falk;
                                           Rick D. Moore; West Coast CASp
                                       9   and ADA Services and Ronny Loreto
                                      10

                                      11                               UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                              EASTERN DISTRICT OF CALIFORNIA
      Los Angeles, CA 90071




                                      13   FATEMEH SANIEFAR                                     CASE NO. 1:17-cv-00823-LJO-BAM
                                      14                                 Plaintiff,             DEFENDANTS’ NOTICE OF AND
                                                                                                MOTION FOR SUMMARY JUDGMENT
                                      15          vs.                                           AND/OR MOTION FOR PARTIAL
                                                                                                SUMMARY JUDGMENT
                                      16   RONALD D. MOORE, TANYA E. MOORE,
                                           KENNETH RANDOLPH MOORE, MAREJKA
                                      17   SACKS, ELMER LEROY FALK, ZACHARY                     Date:    November 14, 2019
                                           M. BEST, MOORE LAW FIRM, a California                Time:    8:30 a.m.
                                      18   Professional Corporation, MISSION LAW                Dept:    4
                                           FIRM, a California Professional Corporation,         Judge:   The Hon. Lawrence J. O’Neill
                                      19   GEOSHUA LEVINSON, RICK D. MOORE,
                                           WEST COAST CASP AND ADA SERVICES, a
                                      20   California Corporation, RONNY LORETO, and
                                           DOES 1 THROUGH 100, inclusive
                                      21
                                                                         Defendants.
                                      22

                                      23   TO PLAINTIFF AND HER ATTORNEYS OF RECORD:
                                      24          PLEASE TAKE NOTICE that on November 14, 2019, at 8:30 a.m. in Courtroom 4, 7th
                                      25   Floor of the above entitled Court, located at 2500 Tulare Street, Fresno, California, Defendants
                                      26   Moore Law Firm, P.C., Tanya E. Moore, Ronald D. Moore, Marejka Sacks, Mission Law Firm,
                                      27   A.P.C., Rick D. Moore, West Coast Casp and ADA Services, and Ronny Loreto (“Defendants”)
                                      28
                                                                            -1-
                                              DEFENDANTS’ NOTICE OF AND MOTION FOR SUMMARY JUDGMENT AND/OR
                                                          MOTION FOR PARTIAL SUMMARY JUDGMENT
                                       1   will and hereby do move this Court under Fed.R.Civ.P. Rule 56, for summary judgment and

                                       2   partial summary judgment, and an order adjudicating the following claims for relief in the First

                                       3   Amended Complaint (“Complaint”) filed by Plaintiff Saniefar:

                                       4          (1)     Defendants are entitled to partial summary judgment of Issue No. 1: Ronald

                                       5                  Moore is disabled and substantially limited in his ability to walk.

                                       6          (2)     Defendants are entitled to partial summary judgment of Issue No. 2: Ronald

                                       7                  Moore visited Zlfred’s restaurant on April 14, 2014 with his family.

                                       8          (3)     Defendants are entitled to partial summary judgment of Issue No. 3: Zlfred’s

                                       9                  restaurant had admitted ADA violations which it fixed after Ronald Moore filed
                                      10                  suit.

                                      11          (4)     Defendants are entitled to partial summary judgment of Issue No. 4: The Law
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  Firms’ practice is always to begin investigating claims after they are first reported
      Los Angeles, CA 90071




                                      13                  by the client.

                                      14          (5)     Defendants are entitled to partial summary judgment of Issue No. 5: The Law

                                      15                  Firm investigators only conduct prefiling inspections after the clients visit in order

                                      16                  to verify whether those reported violations exist.

                                      17          (6)     Defendants are entitled to partial summary judgment of Issue No. 6: Defendants

                                      18                  Tanya Moore and Marejka Sacks believed Ronald Moore visited Zlfred’s and was

                                      19                  substantially limited in his ability to walk.
                                      20          (7)     Defendants are entitled to partial summary judgment of Issue No. 7: The Law

                                      21                  Firms have a pattern of prosecuting legitimate lawsuits on Ronald Moore’s behalf

                                      22                  after conducting similar due diligence over many years.

                                      23          (8)     Defendants are entitled to partial summary judgment of Issue No. 8: Marejka

                                      24                  Sacks was an employee who continues to believe that the law firms only filed

                                      25                  valid ADA lawsuits.

                                      26          (9)     Defendants are entitled to partial summary judgment of Issue No. 9: Rick Moore
                                      27                  was an investigator who only inspected businesses after the law firm clients

                                      28
                                                                            -2-
                                              DEFENDANTS’ NOTICE OF AND MOTION FOR SUMMARY JUDGMENT AND/OR
                                                          MOTION FOR PARTIAL SUMMARY JUDGMENT
                                       1                  visited and reported violations.

                                       2          (10)    Defendants are entitled to partial summary judgment of Issue No. 10: Ronny

                                       3                  Loreto never participated in any scheme and did not submit any receipts to the

                                       4                  law firms.

                                       5          (11)    Defendants are entitled to partial summary judgment with respect to Plaintiff’s

                                       6                  First Cause of Action under the Racketeer Influenced and Corrupt Practices Act

                                       7                  (“RICO”) based upon Issue Nos. 1 to 10.

                                       8          (12)    Defendants are entitled to summary adjudication with respect to Plaintiff’s

                                       9                  Second Cause of Action for Conspiracy to Violate Racketeer Influenced and
                                      10                  Corrupt Practices Act based upon Issue Nos. 1 to 10.

                                      11          (13)    Defendants are entitled to summary judgment of Plaintiff’s First Cause of Action
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  and Second Cause of Action based upon Issue Nos. 1 to 12.
      Los Angeles, CA 90071




                                      13          These motions are brought pursuant to Rule 56 of the Federal Rules of Civil Procedure,

                                      14   and are based on this Notice of Motions and Motions, along with the concurrently filed and

                                      15   served Memorandum of Points and Authorities; Separate Statement of Undisputed Facts;

                                      16   Declarations of Tanya Moore, Marejka Sacks, Ronald Moore, Rick Moore, Ronny Loreto,

                                      17   David Guthrie, Whitney Law, Kathy Powell, Meylin Solozobal, and Steven Inouye, Esq.; and the

                                      18   Appendix of Exhibits; as well as the pleadings, files and other matters on record in this action or

                                      19   that may be presented to the Court at these motions’ hearing. Oral argument is requested.
                                      20    Dated: October 10, 2019                          GORDON REES SCULLY MANSUKHANI, LLP
                                      21                                                     By:   /s/ Steve. R. Inouye
                                                                                                   Roger M. Mansukhani
                                      22                                                           David L. Jones
                                                                                                   Steven R. Inouye
                                      23                                                           Attorneys for Defendants
                                                                                                   Moore Law Firm, P.C., Tanya E. Moore,
                                      24                                                           Ronald D. Moore, Zachary M. Best, Marejka
                                                                                                   Sacks, Mission Law Firm, A.P.C., E. LeRoy
                                      25                                                           Falk, Rick D. Moore, West Coast Casp and
                                                                                                   ADA Services, and Ronny Loreto
                                      26
                                      27

                                      28
                                                                            -3-
                                              DEFENDANTS’ NOTICE OF AND MOTION FOR SUMMARY JUDGMENT AND/OR
                                                          MOTION FOR PARTIAL SUMMARY JUDGMENT
